Citation Nr: 1433575	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-03 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the residuals of left ulnar nerve transposition, including as secondary to a total left wrist fusion secondary to injury with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION


The Veteran served on active duty from August 1970 to November 1979, January 1983 to April 1983, and January 1991 to December 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2008 rating decision issued by the RO.  

The Board remanded the case for additional development in March 2012.  Such development having been completed, the case was returned to the Board.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a left ulnar nerve deficit in service or for many years thereafter.  

2.  The currently demonstrated residuals of a left ulnar nerve transposition are not shown to have been due to an event or incident of the Veteran's service or otherwise to have been caused or aggravated by the service-connected disability manifested by a left wrist fusion secondary to injury with degenerative changes.


CONCLUSION OF LAW

The Veteran's disability manifested by the residuals of the left ulnar nerve transposition is not due to a disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein; nor is proximately due to or the result of a service connected disability, including left wrist fusion secondary to injury with degenerative changes.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a July 2008 letter that explained how VA could assist the Veteran with the development of his claim, what the evidence needed to show in order to establish service connection for a claimed disability, and how VA assigns ratings and effective dates for service connected disabilities.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Evidence of record includes service treatment records, VA treatment records, Social Security Administration (SSA) disability records, private treatment records, written statements submitted by the Veteran, and the reports of two VA examinations of the peripheral nerves that addressed the etiology of the Veteran's left ulnar nerve problem.  

The more recent examination in May 2012 was conducted in accordance with the instructions set forth in the March 2012 remand.  Additionally, in accordance with the remand instructions, the Veteran was asked to identify any additional sources of treatment for his left ulnar neuropathy.  The Veteran did not respond to this request.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds that there has been substantial compliance with the instructions set forth in the March 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Service connection

The Veteran reports developing left cubital tunnel syndrome and having left ulnar nerve transposition surgery, as the result of his service-connected wrist injury sustained when he fell from a truck during service.  

The Veteran reports having several surgeries on his left wrist, including a fusion, and being told by his doctor that he would later develop problems with his ulnar nerve as a result of the surgeries.  

The service treatment records are negative for complaints or findings referable to a left elbow injury or disorder; nor does he assert injuring his left elbow or developing cubital tunnel syndrome in service.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

In this case, the treatment records and VA examination reports show that he developed neurological symptoms involving the left elbow area at a time many years after service about 2006.  It is noted that, at times, he reported having a long history of elbow pain and pain involving both elbows due to carrying rucksacks in service.  

The left elbow condition was diagnosed as cubital tunnel syndrome after an EMG was conducted in 2006. The Veteran was also suspected to have some left arm symptoms as a result of cervical stenosis. He underwent left ulnar nerve transposition surgery in 2007 to treat his cubital tunnel syndrome, but it did not improve his symptoms.  He also had surgery for carpal tunnel syndrome that was determined to be related to his service-connected left wrist disability.

While a private treatment record from January 2004 indicated that the Veteran had mild ulnar neuropathy at the wrist level due to his in service injury, this has never been related to the left ulnar neuropathy which was later described as affecting the elbow rather than the wrist.  

Moreover, to the extent the Veteran told this private treatment provider that he had been shot in the wrist by an AK-47, any medical opinion based on this history must be considered to be suspect.  

The Veteran was initially examined by VA in connection with this claim in June 2008.  The VA examiner opined that, while the Veteran had median neuropathy at the left wrist that was likely related to his wrist injury in service, the left ulnar neuropathy and left upper extremity radiculopathy were "not as clearly related to the left wrist injury" and reflected other medical problems.   

In April 2010, a VA examiner noted that the Veteran's left ulnar neuropathy had been localized to the elbow level and had been treated surgically.  

The Veteran was reexamined in May 2012.  At that time, the VA examiner noted that the Veteran contended that his left elbow problems were complications of the left wrist surgery, but offered no clear rationale why he believed that this was so.   

The examiner explained that the Veteran had a surgical fusion of his left wrist due to traumatic arthritis incurred in service.  His left ulnar neuropathy developed over time with no identifiable injury.  He was diagnosed with this condition in 2006, 13 years after service.  The examiner opined that the Veteran's wrist and elbow conditions were unrelated.  

The preponderance of the evidence is against the Veteran's claim that his elbow condition (left ulnar neuropathy or cubital tunnel syndrome) and resulting left ulnar nerve transposition surgery to his left wrist fusion is due to any of the surgeries performed on his left wrist.  

While the Veteran claims that a doctor told him that his wrist surgeries would eventually cause ulnar nerve problems, there is no actual medical opinion that confirms this statement.  

Rather, the two VA examiners opined that the claimed left ulnar neuropathy was not related to the service-connected left wrist disability.  To the extent that the first in June 2008 stated only that the left wrist and ulnar nerve conditions were not "clearly related," the May 2012 examiner affirmatively stated that the wrist and elbow disorders were unrelated.  

The Board finds the opinion of the May 2012 examiner more probative than the Veteran's assertion that his left cubital tunnel syndrome was in some way related to his left wrist injury.  The Veteran is competent to report what he was told in the past by a doctor, but his statement alone is not sufficient to establish that there was a secondary relationship in this case.  

Thus, any statement is deemed to have less probative value than that of the VA examiners who actually examined the Veteran and reviewed the evidence of record.

There also is no showing that any left elbow condition is due to an event or incident of the Veteran's service.  Although his bilateral elbow pain was attributed to lifting rucksacks in service, the Veteran did not voice any complaints or findings of a left elbow during service.  

Moreover, as noted by the May 2012 examiner, the left ulnar nerve problem was initially identified many years after service.  There is no indication that any medical personnel have related the left elbow condition to anything that occurred during the Veteran's service.    

The Board has considered the benefit of the doubt doctrine; however, the weight of the evidence is against the Veteran's claims.  


ORDER

Service connection for the residuals of left ulnar nerve transposition, to include as secondary to the service-connected total left wrist fusion secondary to injury with degenerative changes is denied.




____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


